NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 5 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-55169

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-01555-GPC
                                                             3:97-cr-03397-GPC
 v.

NAM NHAT NGO,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      The stay issued in this appeal on January 26, 2018, is lifted.

      Nam Nhat Ngo appeals from the district court’s judgment denying his 28

U.S.C. § 2255 motion to vacate. We have jurisdiction under 28 U.S.C. § 2253, and

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ngo contends that his armed bank robbery convictions under 18 U.S.C.

§ 2113(a), (d) do not qualify as a predicate crimes of violence under 18 U.S.C.

§ 924(c). This argument is foreclosed. See United States v. Watson, 881 F.3d 782

(9th Cir.), cert. denied, 139 S. Ct. 203 (2018).

      Appellee’s motion for summary affirmance is denied as moot.

      AFFIRMED.




                                           2                                 17-55169